DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. U.S. Pub. No. 2015/0070530 in view of Kudo et al. U.S. Pub. No. 2006/0140498.  
Re:  claim 1, Tanaka teaches 
1. (Original) An image signal processor for generating a converted image based on a raw image provided by an image sensor, the image signal processor comprising:  processing circuitry configured to store data corresponding to a plurality of lines of a received image in a line buffer; (“… the image sensor 100 captures an image having a horizontal width of 1000 pixels and the pre-processing section 202 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction… When the amount of input image data is larger than the amount of data that can be stored in a line memory provided in the pre-processing section 202… the imaging apparatus 10 performs pre-processing on all pieces of the input image data by performing the pre-processing separately on the input image data divided in a range of the amount of data that can be pre-processed (here 6000 pixels) as described above.”; Tanaka, [0050], [0051])
The line memory (line buffer) stores image data corresponding to at least 2 lines of received image data.  
perform an image processing operation by filtering the data stored in the line buffer based on at least one filter; (“The image-capturing processing unit 200 acquires the image data input from the image sensor 100, performs pre-processing including a spatial filtering process on the acquired image data… The pre-processing section 202 performs various kinds of pre-processing including a spatial filtering process… on the image data input from the selection section 201… The pre-processing section 202 is configured to include a plurality of line memories each of which stores image data, which corresponds to one row in the horizontal direction… of the image, of the image data input from the selection section 201, as shown in Fig. 9B.”; Tanaka, [0030], [0033], Fig. 9B)
The pre-processing section includes line memories (line buffers) and uses them to perform spatial filtering.  
determine a number of sub-images based on a width of the raw image, a width of an overlap region, and a size of the line buffer, in response to the width of the raw image being larger than the size of the line buffer, the overlap region being a region shared between two adjacent sub images; (“… the image sensor 100 captures an image having a horizontal width of 10000 pixels and the pre-processing section 22 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction… When the amount of image data is larger than the amount that can be stored in a line memory provided in the pre-processing section 202… the imaging apparatus 10 performs pre-processing on all pieces of the input image data by performing the pre-processing separately on the input image divided in a range of the amount of data that can be pre-processed separately on the input data divided in a range of the amount of data that can be pre-processed (here 6000 pixels)… explanation will be given for a case where input image data, which in input from the image sensor 100, is halved and pre-processing is performed separately on each of the divided halves… when performing a spatial filtering process multiple times, a region where image data used in each process overlap, that is, an overlapping region is generally provided… Fig. 4 shows an example of the case where an overlapping region is provided in a region of the left half, which is processed in the first operation… and a region of the right half, which is processed in the second operation… at a position where the entire region of the image P1 is divided.”; Tanaka, [0050], [0051], [0065], [0066], Figs. 2 and 4)  
When the width of the input (raw) image is 10000 pixels, is larger than the width of the line memory (line buffer), which is 6000 pixels, a determination is made to divide the image into two image portions.  In this case each portion of the image is 6000 pixels wide with an overlapping portion of 2000 pixels.  Fig. 4 illustrates this overlapping region of the image, which has been divided into a left half and a right half.  This overlapping region is shared between the two adjacent (left and right) sub-images.  Tanaka is silent, however, Kudo teaches determine a number of sub images based on a width of an overlap region.  (“If the number of horizontal pixels of the input image 2a to be stored in the frame buffer 2 is larger than the line size of the line buffer 11, the image divider 12 operates to vertically divide the input image 2a into 2N and partition the input image 2a into rectangular stripes each width of which is less than the line size… if the number of horizontal pixels of the image is odd, the horizontal pixel number cannot be divided into two.  Hence, each divided area is specified to have the pixel data column located horizontally on the center and to have an addition of “+m”.  In the illustration, the division is executed so that the overlapped portion 21c may be included in both of the divided areas A (21a) and B (21b)… After the divided areas are determined, the data is transferred to the line buffer in the sequence of the divided areas A (21a) to B (21b)…  For two or more divisions, the process is divided depending on the number of horizontal pixels before being divided… that is, if the pixel number is even or odd… For the odd pixel number, the divided areas are coupled so that the one-column junctures are overlapped with each other... the description will be oriented to the image coupling to be executed when halving the input image with the odd number of horizontal pixels H with reference to Fig. 10.  When the odd number of horizontal pixels H is halved, the juncture of one column of one divided area is overlapped with that of the other divided area… This process results in generating the output image 313 with the juncture 314 composed of one column of the divided area 1 being overlapped with that of the divided area 2… With respect to one column of the juncture 314, the same pixel value is calculated for the divided areas 1 (311) and 2 (312).”; Kudo, [0047], [0050], [0051], [0084], [0086], Figs. 2 and 10)
When the number of horizontal pixels in the raw image is larger than the line buffer and it is determined, for example, that the image is to be vertically divided into two sub-images.  When the number of pixels in the raw image is odd, each sub-image includes half of the horizontal pixels plus m, where m is the pixel column located horizontally in the center and m is also the overlap region.  Fig. 2 illustrates that when the number of horizontal pixels is odd, the image is divided in half with an overlapped portion m (21c).  Each of the divided areas of the image 21a, 21b include the overlapped portion 21c.  Also, when the when the number of horizontal pixels in the raw image is odd, the width of the overlapped portion is one pixel.  Thus, the number of sub-images is determined based on the width of the line buffer and the width of the overlap region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of determine a number of 
Tanaka teaches divide the raw image into a plurality of sub-images equal to the determined number of sub-images; (“… the image sensor 100 captures an image having a horizontal width of 10000 pixels and the pre-processing section 22 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction… When the amount of image data is larger than the amount that can be stored in a line memory provided in the pre-processing section 202… the imaging apparatus 10 performs pre-processing on all pieces of the input image data by performing the pre-processing separately on the input image divided in a range of the amount of data that can be pre-processed separately on the input data divided in a range of the amount of data that can be pre-processed (here 6000 pixels)… explanation will be given for a case where input image data, which in input from the image sensor 100, is halved and pre-processing is performed separately on each of the divided halves… when performing a spatial filtering process multiple times, a region where image data used in each process overlap, that is, an overlapping region is generally provided… Fig. 4 shows an example of the case where an overlapping region is provided in a region of the left half, which is processed in the first operation… and a region of the right half, which is processed in the second operation… at a position where the entire region of the image P1 is divided.”; Tanaka, [0050], [0051], [0065], [0066], Figs. 2 and 4)  
Based on the horizontal width of the input (raw image), which is 10000 pixels, and the width of the line memory, which is 6000 pixels, a determination is made to divide the 
and request the plurality of sub-images from a first memory in which the raw image is stored, such that the plurality of sub-images are sequentially received by the line buffer, (“the case has been described in which the input image data that is input from the image sensor 100 is halved and pre-processing is performed on each of the divided halves (that is, twice).  However, the number of division times of pre-processing (spatial filtering process) performed on the input image of one image is not limited to twice as described above, and may be 3 times or more. An operation when the number of division times of pre-processing (spatial filtering process) is different can be considered in the same manner as the operation when the pre-processing (spatial filtering process) is performed twice (operation of the pre-processing by the imaging apparatus of the first embodiment shown in Figs. 2 and 3.)”; Tanaka, [0068])  
In the example, the input image (raw image) is divided in two sub-images, however, the input image can be divided 3 or more sub-images.  
(“The second data transmission section 204 stores (writes) the image data input from the selection section 201, that is image data that has not been pre-processed by the pre-processing section 202.. in the DRAM 601 connected to the DRAM controller 600 by the DMA… The data acquisition section 205 acquires (reads) the image data stored in the DRAM 601 through the DRAM controller 600 by the DMA… The DRAM controller 600 controls the storage (writing) of data into the connected DRAM 601 and the acquisition (reading) of data from the DRAM 601 in response to an access request to the DRAM 601…”; Tanaka, [0035], [0036], [0044], Fig. 2)

(“Fig 2 shows an example of the first operation when pre-processing section 202 performs pre-processing (spatial filtering process) in the input image data of one half (left side) that is input from the image sensor 100.  Fig. 3 shows an example of the second operation when pre-processing section 202 performs pre-processing (spatial filtering process) on the input image data of the other half (right side) that is input from the image sensor 100… in the operation of the second pass, the data acquisition section 205 sequentially acquires (reads) the original image data of the image P3 stored in the DRAM 601, and sequentially outputs the acquired original image data of the image P3 to the selection section 201.  Then, the selection section 201 sequentially outputs the image original image data of the image P3 to the pre-processing section 202… The pre-processing section 202 performs pre-processing of the original image data of the image P3 that is sequentially input from the selection section 201, and sequentially outputs pre-processed image data of an image P4 after pre-processing to the first data transmission section 203…”; Tanaka, [0052], [0060], [0061], Fig. 2)
In response to an access request, the input image data (raw image) is sequentially provided from the DRAM to the line buffers of the pre-processing section (“… and the pre-processing section 202 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction…” ; Tanaka, [0050]).  As discussed above, in Tanaka, [0068], 
a width of each of the plurality of sub-images being less than a width of the line buffer, and the plurality of sub-images being parallel to each other. (“… the image sensor 100 captures an image having a horizontal width of 10000 pixels and the pre-processing section 202 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction… a case has been described in which the input image data that is input from the input sensor 100 is halved and pre-processing is performed on each of the divided halves (that is twice).”; Tanaka, [0050])
The image with a width of 10,000 pixels, is divided in half, so that width of the sub-image is 5000 pixels, which is less than the width of the line memory, which is 6000 pixels.   Fig. 3, elements P2 and P4 illustrate the image divided in half (sub-images), and both halves of the image being parallel to each other.    
Re:  claim 2, Tanaka teaches
2. (Original) The image signal processor of claim 1, wherein the processing circuitry is configured to divide the raw image into the plurality of sub-images such that at least two adjacent sub-images partially overlap each other. (“… a case has been described in which the input image data that is input from the image sensor 100 is halved and pre-processing is performed on each of the divided halves… when performing a spatial filtering process multiple times, a region where image data used in each process overlap, an overlapping region is generally provided… ”; Tanaka, [0065], [0066], Fig. 4)
Fig. 4 illustrates that the original input image P1 is divided such that the two adjacent sub-images overlap each other.
Re:  claim 11, Tanaka teaches 
11. (Original) The image signal processor of claim 1, wherein the first memory is configured to store the raw image received from the image sensor and sequentially provide the plurality of sub-images of the raw image to the line buffer in response to the request for the plurality of sub-images. (“the case has been described in which the input image data that is input from the image sensor 100 is halved and pre-processing is performed on each of the divided halves (that is, twice).  However, the number of division times of pre-processing (spatial filtering process) performed on the input image of one image is not limited to twice as described above, and may be 3 times or more. An operation when the number of division times of pre-processing (spatial filtering process) is different can be considered in the same manner as the operation when the pre-processing (spatial filtering process) is performed twice (operation of the pre-processing by the imaging apparatus of the first embodiment shown in Figs. 2 and 3.)”; Tanaka, [0068])  
In the example, the input image (raw image) is divided in two sub-images, however, the input image can be divided 3 or more sub-images.  
(“The second data transmission section 204 stores (writes) the image data input from the selection section 201, that is image data that has not been pre-processed by the pre-processing section 202.. in the DRAM 601 connected to the DRAM controller 600 by the DMA… The data acquisition section 205 acquires (reads) the image data stored in the DRAM 601 through the DRAM controller 600 by the DMA… The DRAM controller 600 controls the storage (writing) of data into the connected DRAM 601 and the acquisition (reading) of data from the DRAM 601 in response to an access request to the DRAM 601…”; Tanaka, [0035], [0036], [0044], Fig. 2)
Fig. 2 illustrates that input image data P3 (raw image) from the image sensor is stored in the DRAM.  The data acquisition section acquires image data stored in the DRAM through the DRAM controller, in response to an access request.  The data acquired by the data acquisition section is provided to the pre-processing section via the selection section.  The pre-processing section includes line buffers.  
(“Fig 2 shows an example of the first operation when pre-processing section 202 performs pre-processing (spatial filtering process) in the input image data of one half (left side) that is input from the image sensor 100.  Fig. 3 shows an example of the second operation when pre-processing section 202 performs pre-processing (spatial filtering process) on the input image data of the other half (right side) that is input from the image sensor 100… in the operation of the second pass, the data acquisition section 205 sequentially acquires (reads) the original image data of the image P3 stored in the DRAM 601, and sequentially outputs the acquired original image data of the image P3 to the selection section 201.  Then, the selection section 201 sequentially outputs the image original image data of the image P3 to the pre-processing section 202… The pre-processing section 202 performs pre-processing of the original image data of the image P3 that is sequentially input from the selection section 201, and sequentially outputs pre-processed image data of an image P4 after pre-processing to the first data transmission section 203…”; Tanaka, [0052], [0060], [0061], Fig. 2)
In response to an access request, the input image data (raw image) is sequentially provided from the DRAM to the line buffers of the pre-processing section (“… and the pre-processing section 202 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction…” ; Tanaka, [0050]).  As discussed above, in Tanaka, [0068], this process can be performed for plural sub-images.  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo as applied to claim 1 above, and further in view of Cote et al. U.S. Pub. No. 2015/0296193.  
Re:  claim 3, Tanaka is silent, however, Cote teaches 
3. (Currently Amended) The image signal processor of claim 2, wherein the processing circuitry is configured to determine  the width of  the overlap region  based on a size of the at least one filter. (“… the ISP pipe processing logic 80… may also support processing an image frame by way of overlapping vertical stripes, as shown in Fig. 22… When processing an image frame by multiple vertical stripes, the input frame is read with some overlap to allow for enough filter context overlap so that there is little or no difference between reading the image in multiple passes versus a single pass… Stripe0 with a width SrcWidth0 and Stripe1 with a width SrceWidth1 partially overlap, as indicated by the overlapping region 330.  Similarly, Stripe1 also overlaps on the right side with Sripe2 having a width of SrcWidth2, as indicated by the overlapping region 332.  Here the total stride is the sum of the width of each stripe (SrcWidth0, SrcWidth1, SrcWidth2) minus the width (334, 336) of the overlapping regions 330 and 332… ”; Cote, [0291], [0292], [0464] Fig. 22)
Fig. 22 illustrates that adjacent stripes, Stripe0, Stripe1 and Stripe2, have overlapping regions 334 and336, respectively.  The widths the overlapping regions, are determined so that they can be subtracted from the sum of the width of each stripe.  Also, the image 
Re:  claim 5, Tanaka and Kudo teach 
5. (Currently Amended) The image signal processor of claim 3, wherein the processing circuitry is configured to determine  the width of each of the plurality of sub-images  based on  the width of the raw image, the width of the line buffer, and the width of the overlap region. (“When the amount of input image data is larger than the amount of data that can be stored in a line memory provided in the pre-processing section 202.. the imaging apparatus 10 performs pre-processing on all pieces of the input image data by performing the pre-pre-processing separately on the input image data divided in a range of the amount of data that can be pre-processed (here 6000 pixels)… when performing a spatial filtering process multiple times, a region where image data used in each process overlap, that is, an overlapping region is generally provided.”; Tanaka, [0051], [0065])
It is determined that the input image (raw image), which is 10,000 pixels wide (width of the raw image), is divided into two portions, a left portion and a right portion, where each portion is 6000 pixels wide (determine the width of each of the plurality of sub-“If the number of horizontal pixels of the input image 2a to be stored in the frame buffer 2 is larger than the line size of the line buffer 11, the image divider 12 operates to vertically divide the input image 2a into 2N and partition the input image 2a into rectangular stripes each width of which is less than the line size… if the number of horizontal pixels of the image is odd, the horizontal pixel number cannot be divided into two.  Hence, each divided area is specified to have the pixel data column located horizontally on the center and to have an addition of “+m”.  In the illustration, the division is executed so that the overlapped portion 21c may be included in both of the divided areas A (21a) and B (21b)… After the divided areas are determined, the data is transferred to the line buffer in the sequence of the divided areas A (21a) to B (21b)…  For two or more divisions, the process is divided depending on the number of horizontal pixels before being divided… that is, if the pixel number is even or odd… For the odd pixel number, the divided areas are coupled so that the one-column junctures are overlapped with each other... the description will be oriented to the image coupling to be executed when halving the input image with the odd number of horizontal pixels H with reference to Fig. 10.  When the odd number of horizontal pixels H is halved, the juncture of one column of one divided area is overlapped with that of the other divided area… This process results in generating the output image 313 with the juncture 314 composed of one column of the divided area 1 being overlapped with that of the divided area 2… With respect to one column of the juncture 314, the same pixel value is calculated for the divided areas 1 (311) and 2 (312).”; Kudo, [0047], [0050], [0051], [0084], [0086], Figs. 2 and 10)
When the number of horizontal pixels in the raw image is larger than the line buffer and it is determined, for example, that the image is to be vertically divided into two sub-images.  When the number of pixels in the raw image is odd, each sub-image includes half of the horizontal pixels plus m, where m is the pixel column located horizontally in the center and m is also the overlap region.  Fig. 2 illustrates that when the number of horizontal pixels is odd, the image is divided in half with an overlapped portion m (21c).  Each of the divided areas of the image 21a, 21b include the overlapped portion 21c.  Also, when the when the number of horizontal pixels in the raw image is odd, the width of the overlapped portion is one pixel.  Thus, the width of each of the sub-images is determined based on the width of the line buffer and the width of the overlap region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of determine a the width of the plurality of sub-images based on the width of the raw image, the width of the line buffer and the width of an overlap region, in order to enhance image processing without having to increase line buffer capacity, as taught by Kudo. ([0053])  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo and Cote as applied to claim 3 above, and further in view of Dabral et al. U.S. Pub. No. 2017/0161873.  
Re:  claim 4, Tanaka is silent, however, Dabral teaches 
4. (Original) The image signal processor of claim 3, wherein the at least one filter comprises a finite impulse response (FIR) filter. (“Fig. 3 shows an illustrative block diagram of CFA de-mosaic circuit 212 included in image signal processor 204 of the image processing system 100… The CFA de-mosaic circuit 212 may include line memory 302a-e… and FIR filter bands 316 which may include FIR filters 318a-d.”; Dabral, [0023], Figs. 2-3)
Fig. 3 illustrates the CFA circuit 212, included in the image processing system 100 of Fig. 2, includes finite impulse response (FIR) filters 3218a-d.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of the at least one filter comprises a finite impulse response (FIR) filter, in order to generate component images by filtering, either vertically, horizontally or neutrally based on the filter coefficient of the pixel block, as taught by Dabral. ([0030])  
Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo as applied to claim 1 above, and further in view of Shen et al. U.S. Pub. No. 2020/0051260.  
Re:  claim 6, Tanaka teaches  
6. (Original) The image signal processor of claim 1, wherein the processing circuitry is configured to sequentially image-process the plurality of sub-images in an order in which the plurality of sub-images are received by the line buffer and generate a plurality of converted sub-images, and sequentially store the plurality of converted sub-images in at least one of the first memory or a second memory in an order in which the plurality of converted sub-images are generated (“The pre-processing section 202 performs pre-processing on input image data of an image P2, which is a region of the left half, of the input image data of the image P1 that is sequentially input from the selection section 201, and sequentially outputs pre-processed image data of the image P2 after pre-processing to the first data transmission section 203.  Then the first data transmission section 203 transmits (writes) the pre-processed image data of the image P2, which is sequentially input from the pre-processing section 202, to the DRAM 601 through the DRAM controller 600.  As a result, the pre-processed image data of the image P2 after pre-processing is stored in the DRAM 601… image P3 that is the input image data of the right half of the image P1 input from the image sensor 100… The pre-processing section 202 performs pre-processing on the original image data of the image P3 that is sequentially input from the selection section 201, and sequentially outputs pre-processed image data of an image P4 after pre-processing to the first data transmission section 203.  Then the first data transmission section 203 transmits (writes) the pre-processed image data of the image P4, which is sequentially input from the pre-processing section 202, to the DRAM 601 through the DRAM controller 600.  As a result, the pre-processed image data of the image P4 after pre-processing is stored in DRAM 601.”; Tanaka, [0055], [0059], [0061])
In a first pass, the image data of the left half (first sub-image) of the input image P1 (i.e., image P2) is sequentially pre-processed and sequentially stored to DRAM (first memory).  In the second pass, the image data of the right half (second sub-image) of the input image P1 (i.e., image P3) is sequentially pre-processed and sequentially stored to DRAM (first memory).   The left half and the right half of the input image P1 are sequentially pre-processed in the order in which they are received by the pre-
Tanaka is silent, however, Shen teaches and merge the plurality of converted sub-images into the converted image, the converted image having a same size as the raw image. (“… the image enhancement system 111 may be configured to divide up the image into multiple portions… For example, the image may have a size of 500x500 pixels and the system 111 may divide the image into 100x100 pixel portions.  The system 111 may then input each 100x100 portion into the machine learning system 112 and obtain a corresponding output.  The system 111 may then combine the output corresponding to each 100x100 portion to generate a final image output… the system 111 may be configured to generate an output image that is the same size as the input image.”; Shen, [0095])
An input image (raw image) is divided into multiple portions (sub-images).  Each portion is processed (converted) and then output.  The system then, combines (merges) each portion of the processed image to generate a final image that is the same size as the input image (the converted image having a same size as the raw image).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of merge the plurality of converted sub-images into the converted image, the converted image having a same size as the raw image, in order to provide improved performance and obtain a higher quality image without requiring an addition or change in existing hardware of a device, 
Re:  claim 26, Tanaka teaches 
26. (New) The image signal processor of claim 1, wherein: the raw image includes a first raw image and a second raw image; in a first operation mode, the processing circuitry is configured to receive the first raw image, a width of the first raw image being equal to or less than the width of the line buffer, image-process the first raw image to generate a first converted image, (“… in the imaging apparatus 10 of the first embodiment, even when the amount of image data of one row that can be stored in a line memory provided in the pre-processing section 202 of the image-capturing processing unit 200 is smaller than the amount of image data that the image sensor 100 outputs for each row, it is possible to perform pre-processing on all pieces of image data output from the image sensor 100.”; Tanaka, [0064])
The image data (first raw image) can be stored in a line memory (receive the first raw image, a width of the first raw image being equal to or less than the width of the line buffer) and then provided to the pre-processing section.  The image data is then pre-processed (image-process the first raw image to generate a first converted image).  This image data, before being pre-processed, is considered to be the first raw image.  
a size of the first converted image being equal to a size of the first raw image, and scale the first converted image to generate a scaled image and output the scaled image to a display; (“… the image-capturing processing unit may perform various processes other than the pre-processing… For example, it is possible to provide a resizing section that generates a reduced image having the same angle of view as a converted image with the number of pixels smaller than the normal number of pixels.  For example, the reduced image generated by the resizing section… may be displayed on a display device… Fig. 6 shows an example of the first operation when the imaging apparatus 11 performs pre-processing… on the input image data of one half (left side) that is input from the image sensor 100.  Fig. 7 shows an example of the second operation when the imaging apparatus 11 performs pre-processing… on the input image data of the other half (right side) that is input from the image sensor 100 while generating a reduced image corresponding to the pre-processed image data of the other half (right side).  Fig. 8 shows an example of the third operation when the imaging apparatus 11 generates a reduced image corresponding to the pre-processing”; Tanaka, [0072], [0092], Figs. 6-8)
Pre-processing is performed on the input (raw) image (a size of the first converted image being equal to a size of the first raw image), then the pre-processed image is resized and displayed (scale the first converted image to generate a scaled image and output the scaled image to a display) . 
and in a second operation mode, the processing circuitry is configured to receive the second raw image, a width of the second raw image being greater than the width of the line buffer, (“… the image sensor 100 captures an image having a horizontal width of 10000 pixels and the pre-processing section 202 includes a line memory having a storage capacity of 6000 pixels in the horizontal direction…”; Tanaka, [0050])
This image (second raw image) has a horizontal width of 10000, which is greater than the width of 6000 of the line memory (line buffer).  
divide the second raw image into the plurality of sub-images, (“When the amount of input image data is larger than the amount of data that can be stored in a line of memory… the imaging apparatus 10 performs pre-processing on all pieces of the input image data by performing the pre-processing separately on the input data divided in a range of the amount of data that can be pre-processed (here, 6000 pixels) as described above… explanation will be given for a case where input image data, which is input from the image sensor 100, is halved”; Tanaka, [0051])
The image data is divided in two (divide the second raw image into the plurality of sub-images).  
sequentially image-process the plurality of sub-images to generate a plurality of converted sub-images, (“Fig. 2 shows an example of the first operation when pre-processing section 202 performs pre-processing… on the input image data of one half (left side) that is input from the image sensor 100.  Fig. 3 shows an example of the second operation when pre-processing section 202 performs pre-processing… on the input image data on the other half (right side) that is input from the image sensor 100… ”; Tanaka, [0052], Figs. 2-3)
The left side image is pre-processed, then the right side image is pre-processed (sequentially image-process the plurality of sub-images to generate a plurality of converted sub-images).  
Tanaka is silent, however, Shen teaches merge the plurality of converted sub-images into a second converted image, a size of the second converted image being equal to a size of the second raw image, (“… the image enhancement system 111 may be configured to divide up the image into multiple portions… For example, the image may have a size of 500x500 pixels and the system 111 may divide the image into 100x100 pixel portions.  The system 111 may then input each 100x100 portion into the machine learning system 112 and obtain a corresponding output.  The system 111 may then combine the output corresponding to each 100x100 portion to generate a final image output… the system 111 may be configured to generate an output image that is the same size as the input image.”; Shen, [0095])
An input image (raw image) is divided into multiple portions (sub-images).  Each portion is processed (converted) and then output.  The system then, combines (merges) each portion of the processed image to generate a final image that is the same size as the input image (a size of the second converted image being equal to a size of the second raw image).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of merge the plurality of converted sub-images into a second converted image, a size of the second converted image being equal to a size of the second raw image, in order to provide improved performance and obtain a higher quality image without requiring an addition or change in existing hardware of a device, as taught by Shen. ([0059])  
Tanaka teaches encode the second converted image to generate a encoded image, and store the encoded image in a storage. (“The image processing unit 300 acquires (reads) the pre-processed image data stored in the DRAM 601, and generates image data for display or image data for recording by performing various kinds of image processing, such as… resizing process, JPEG compression processing, and video compression processing (for example, MPEG compression processing or H.264 compression processing), and the acquired pre-processed image data.  Then, the image-processing unit 300 stores (writes) the generated image data for display or image data for recording in the DRAM 601 again.”; Tanaka, [0037])
The pre-processed image data (second converted image) is compressed (encoded) using, for example JPEG compression, MPEG compression or H.264 compression.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo and Shen as applied to claim 6 above, and further in view of Mochinaga U.S. Patent No. 5,079,639.  
Re:  claim 7, Tanaka teaches 
7. (Original) The image signal processor of claim 6, wherein the processing circuitry is configured to determine an address of a region in which the plurality of converted sub-images are to be stored, such that the plurality of converted sub-images stored in the at least one of the first memory or the second memory constitute the converted image. (“The pre-processing section 202 performs pre-processing on input image data of an image P2, which is a region of the left half, of the input image data of the image P1 that is sequentially input from the selection section 201, and sequentially outputs pre-processed image data of the image P2 after pre-processing to the first data transmission section 203.  Then, the first data transmission section 203 transmits (writes) the pre-processed image data of the image P2, which is sequentially input from the pre-processing section 202, to the DRAM 601 through the DRAM controller 600.”; Tanaka, [0055], Fig. 2)
Fig. 2 illustrates that sub-images, such as the pre-processed left half of image P1 (converted sub-images), are stored in the DRAM (first memory or the second memory).  Tanaka is silent, however, Mochinaga teaches the address where plural converted sub-“… the control section 24 supplies the image signal obtained by the image sensor 20 to the image data processing section 23.  Further, the control section 24 controls the address control section 26 and supplies the image data obtained by the image signal processing section 23 to the image data memory 25.  The address control section 26 sequentially designates the address with respect to the column of one of the rows of the image data memory 25, whereby the image data is stored in one column of the image data memory 25, or at the address designated by the control section 26.”; Mochinaga, col. 4, line 68-col. 5, line 10, Fig. 2)
Fig. 2 illustrates that the input image signal 20 is supplied to the image signal processing section 23.  Then, the processed input image signal is provided to the image data memory 25 via the control section 24.  The address control section sequentially designates (determines) the address, with respect to the column of one of the rows (address of a region), of the image data memory 25 where the processed image data is stored.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of determine an address of a region in which the plurality of converted sub-images are to be stored, in order to separate the image data stored in the image data memory such that they can be accessed independently of each other, as taught by Mochinaga. (col. 5, lines 41-47)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo as applied to claim 1 above, and further in view of Ju et al. U.S. Patent No. 9,681,055.  
Re:  claim 8, Tanaka teaches
8. (Original) The image signal processor of claim 1, wherein the processing circuitry is further configured to convert a size of the converted image based on a resolution of a display device. (“The image-processing unit 300 acquires (reads the pre-processed image data stored in the DRAM 601, and generates image data for display or image data for recording by performing various kinds of image processing, such as… resizing process… on the acquired pre-processed image data.”; Tanaka, [0037])
The input image is pre-processed (converted) and then resized.  Tanaka is silent, however, Ju teaches the resizing being based on a resolution of a display.  (“… an image capture system may include a capture unit and an image signal processor (ISP).  The ISP is used for perform (sic) various image processing operations, including image scaling… upon an image output of the capture unit…the input image IMG_IN is an image output of the capture unit, and the first preview image IMG_P1 and the second preview image IMG_P2 are two image outputs of the ISP… the first preview image IMG_P1 and the second preview image IMG_P2 are two final image outputs of the ISP… the first preview image IMG_P1 may be generated by directly scaling the full-size input image IMG_IN to meet a display resolution requirement.”; Ju, col. 4, lines 8-12, 16-19, 47-50, col. 5, lines 12-14, Fig. 1)
The captured image IMG_IN is processed by the processing circuit, scaled and then output as IMG_P1.  IMG_P1 is directly scaled to meet a display resolution requirement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of convert a size of the converted image based on a resolution of a display device, in order to   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kudo as applied to claim 1 above, and further in view of Hu et al. U.S. Pub. No. 2020/0137334.  
Re:  claim 12, Tanaka is silent, however, Hu teaches 
12. (Original) The image signal processor of claim 1, wherein the first memory comprises a buffer included in the image sensor. (“On-chip noise reduction requires an image sensor with on-chip special hardware circuitry and several memory cells for signal storage and comparison.”; Hu, [0004])
The image sensor includes several memory cells (buffer included in the memory sensor).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the apparatus of Tanaka by adding the feature of the first memory comprises a buffer included in the image sensor, in order to eliminate fixed pattern noise, as taught by Hu. ([0004])  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 12/30/2020, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant's arguments filed 12/30/2020 have been fully considered but they are Applicant argues:  
“… independent claim 1 has been amended to recite, “determine a number of sub-images based on a width of a raw image, a width of an overlap region, and a size of the line buffer, in response to the width of the raw image being larger than the size of the line buffer.”  Applicants assert that the cited art fails to disclose at least these features… Tanaka is silent on determining a number of pieces of input data to divide the input data into based on the size of the overlapping region... Applicants assert that Tanaka fails to disclose at least, “determine a number of sub-images based on a width of a raw image, a width of an overlap region, and a size of the line buffer, in response to the width of the raw image being larger than the size of the line buffer,” as required by amended independent claim 1.  Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejection of independent claim 1, and the claims depending therefrom.”
Examiner disagrees.  Kudo teaches this amended portion of claim 1.  Kudo teaches, “If the number of horizontal pixels of the input image 2a to be stored in the frame buffer 2 is larger than the line size of the line buffer 11, the image divider 12 operates to vertically divide the input image 2a into 2N and partition the input image 2a into rectangular stripes each width of which is less than the line size… if the number of horizontal pixels of the image is odd, the horizontal pixel number cannot be divided into two.  Hence, each divided area is specified to have the pixel data column located horizontally on the center and to have an addition of “+m”.  In the illustration, the division is executed so that the overlapped portion 21c may be included in both of the divided .
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“Applicants respectfully traverse these rejections in that even assuming arguendo that Tanaka could be combined with Cote, Dabral, Shen, Mochinaga, Ju, or Hu, which Applicants do not admit, the resultant combination fails to render claims 3-10 and 12 obvious because Cote, Dabral, Shen, Mochinaga, Ju, and Hu suffer from at least the same deficiencies as Tanaka with regard to independent claim 1.  Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejections.”
Examiner disagrees.  Claims 1, 3-8 (9-10 have been cancelled) and 12 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“New claim 26 has been added.  Applicants submit that new claim 26 is allowable based on its own merits as well as its dependency from claim 1.”
Examiner disagrees.  Claims 1 and 26 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“Applicants request the rejoinder of the withdrawn claims upon allowance of the elected claims.”
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612